PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/801,844
Filing Date: 29 May 2019
Appellant(s): Weast et al.



__________________
William H. Braunlin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant respectfully submits that the Examiner erred by (1) failing to explain why a skilled artisan, upon considering the teachings of Courian and Baghdadi would be led to the invention set forth in claims 1-20, and (2) failing to recognize that combining Courian with Baghdadi in the manner described yields more than predictable results. Moreover, (3) the Examiner failed to properly interpret new claim 20, for which the outsole material provides the antecedent basis for use as the insole material. Because the outsole material is the insole material, the insole and the outsole must necessarily have the same durometer reading, a result incompatible with Courian and not remedied by Baghdadi. Finally, (4) the Examiner improperly dismisses the expert declaration from Mr. Wolff as “insufficient.” But, as Mr. Wolff demonstrates, Oofos filled a long unfulfilled market need not previously solved in the industry, i.e. maintaining durability while offering unprecedented comfort, by combining a soft insole and a soft outsole— contrary to all prior teachings—resulting in commercial success and praise. This success in a crowded and innovative marketplace demands consideration.
	Appellant’s arguments filed 10/20/2020 have been fully considered but they are not persuasive.
	
	Appellant argues that both Courian and Baghdadi teach a hard outsole, in contrast to the limitations of claims 1 and 20, and that no combination of 
	Baghdadi discloses that both a top sole layer/insert 36 and a bottom sole layer/outsole 26 (see figure 2) can be made of polymeric foam which is 
	Contrary to Appellant’s arguments both Courian and Baghdadi teach forming top sole layers/insoles and bottom sole layers/outsoles from soft material, i.e. polymeric foam. The claims of the instant application do not require the insole and outsole to have the same softness. The insole can have a softness with a durometer reading of 28 on the Asker C scale and the outsole can have a softness with a durometer reading of 38 on the Asker C scale, which is within the parameter teachings of the claims and which will make the upper sole/insole softer than the soft bottom sole layer/outsole which is required by Courian and Baghdadi while meeting the meets and bounds of the claims.
	
	Appellant argues that combining the compression molding methods of Courian with the foams of Baghdadi provides an outsole substantially harder than the outsole of claim 1.
	Contrary to Appellant’s arguments the compression molding methods of Courian are not necessary and was not used with the foams of Baghdadi. 
	In response to Appellant’s argument that the best mode method of Courian involves the foam used by the insole and compressing it by a factor of 2.7 to obtain the outsole, the thicknesses mentioned by Courian are merely examples and are described as illustrative and not critical or essential. Courian does not exclude or teach away from using foams with other thicknesses. 

	With respect to Appellant’s arguments that the Examiner erred to recognize that combining Courian with Baghdadi in the manner described yields more than predictable results, the examiner recognizes that obviousness may be In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Courian discloses a footwear having a soft outsole and a soft insole made of flexible cellular material (polymeric foam) which is considered to be a soft material by a skilled artisan in the art, to provide an inexpensively constructed footwear offering a maximum degree of comfort and ease of use to the wearer. Therefore, it would have been obvious to one of ordinary skill in the art to make the insole layer of Courian from an injection molded polymeric foam with a durometer reading of 28 on the Asker C scale as taught by Baghdadi, which is considered to be a soft material to a skilled artisan in the art and which is at least 28 Asker C scale as required by the claims and to make the soft outsole layer of Courian from injection molded polymeric foam with a durometer reading of 38 on the Asker C scale as taught by Baghdadi (harder than the insole polymeric foam but still made of soft material) and which is at most 38 on the Asker C scale as required by the claims, and which is considered to be still a soft material by a skilled artisan in the art, to improve cushioning and energy return (i.e. comfort and durability) in an article of footwear when used in a sole component for the article of footwear. 

	With respect to Appellant’s arguments that the Examiner failed to properly interpret new claim 20, for which the outsole material provides the antecedent basis for use as the insole material. Because the outsole material is the insole material, the insole and the outsole must necessarily have the same durometer reading, a result incompatible with Courian and not remedied by Baghdadi, this argument is not persuasive. Courian discloses that both the inner sole 13 and the outer sole 14 of the sole 12 are formed of flexible cellular material, such as, for example, foam rubber or foam polyurethane plastic material. Courian discloses that in the interest of economy the inner sole 13 and outer sole 14 can both be made from identical starting materials therefore teaching the limitation of “the material” in line 4 of Claim 20. 

	With respect to of Appellant’s arguments that the Examiner improperly dismissed the expert declaration from Mr. Wolff as “insufficient.” Office Action of July 2, 2020, page 7, lines 2-8. In so doing, the Examiner erred in framing the problem as simply creating a “shoe to be used as it is conventional in the art.” Id., page 5, lines 8-11. The problem was not to create an item that can be fit and worn on a foot but rather, the long-standing problem involved seeking to balance comfort and durability. Christensen, US 8,707,587 col. 1, lines 21-43, these arguments have been fully considered but they are not persuasive.

	Examiner respectfully disagrees with the statement made in the declaration. The Declaration under 37 CFR 1.132 filed 12/02/2019 is insufficient to overcome the rejection of claims 1, 4-9, 11-13 and 20 based upon Courian in view of Baghdadi under 35 U.S.C. 103 as set forth in the last Office action because the claims of the instant application do not require the insole and outsole to have the same softness. The insole can have a softness equal to a durometer reading of 28 on the Asker C scale (at least 28 to at most 38, as required by the claims) and the outsole can have a softness equal on a durometer reading of 38 on the Asker C scale (at least 28 to at most 38, as required by the claims). This will make the insole softer than the outsole and follows the teachings of both Courian and Baghdadi while being within the parameter readings of the claims. Courian suggests using soft material (i.e. polymeric foam) for forming both the bottom sole layer/outsole and top sole 
Baghdadi discloses that both a top sole layer/insert 36 and a bottom sole layer/outsole 26 (see figure 2) can be made of polymeric foam which is considered by a skilled artisan to be a soft material. Baghdadi discloses improved foam compositions that can be used in the footwear industry to provide improved cushioning and energy return (i.e. comfort and durability) when used in a sole component for an article of footwear. The sole component 14 of Baghdadi 
	In response to Appellant’s argument that the Examiner further erred in failing to address the clear evidence of commercial success, and the evident nexus between the evidence and the merits of the invention, she erred in dismissing the Wolff declaration as insufficient, this argument is not persuasive. 
Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness). See In re Piasecki, 745 F.2d 1468, 223 USPQ 785 (Fed. Cir. 1984) for a detailed discussion of the proper roles of the examiner’s prima facie case and applicant’s rebuttal evidence in the final determination of obviousness.
The expert declaration from Mr. Wolff  under 37 CFR 1.132 filed 12/02/2019 is insufficient to overcome the rejection of claims 1, 4-9, 11-13 and 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.